DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 8-9 of copending Application No. 17/395,537. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1 and 2 are included in and/or can be gleaned from Claims 1 and 8-9 of copending Application No. 17/395,537.
Specifically, the installation kit for a pneumatic linear ejector of the type attachable to an arm of a movable arm unwinder for reels; said kit comprising an ejector having a plurality of segments nested one in the other and slidable over each other, the first segment and the second segment having each a respective central seat for the passage and/or accommodation of a chuck configured to grasp a core of a reel, said seats being coaxial and defining a central axis; the first segment being defined by an annular cylinder attachable to an unwinder and having a base adapted to face said unwinder; wherein said annular cylinder has an outer wall having an opening, said kit further comprising an adapter having an annular cavity adapted to be connected with a fluid source and to be positioned at the opening for introducing fluid into said annular cylinder of Claim 1; and the kit wherein said adapter comprises a pair of sealing rings which are adapted to be associated with the outer wall of the annular cylinder of Claim 2 corresponds to the pneumatic linear ejector of the type attachable to an arm of a movable arm unwinder for reels; said ejector comprising a plurality of segments nested one in the other and slidable over each other, the first segment and the second segment having each a respective central seat for the passage and/or accommodation of a chuck configured to grasp a core of a reel, said seats being coaxial and defining a central axis; the first segment being defined by an annular cylinder which is attachable to an unwinder and having a base adapted to face said unwinder; the ejector also comprising a closing portion fixed to the first segment and closing the seat, said closing portion being configured to support said chuck as set forth in Claim 1 of copending Application No. 17/395,537; the kit comprising a linear ejector of the type adapted to be connected to an arm of a movable arm unwinder as claimed in claim 1, wherein said annular cylinder has an outer wall having a second opening, said kit further comprising an adapter having an annular cavity adapted to be connected with a fluid source and to be positioned at said second opening for introducing fluid into said annular cylinder as set forth in Claim 8 of copending Application No. 17/395,537; and the kit wherein said adapter comprises a pair of sealing rings which are adapted to be associated with the outer wall of the annular cylinder as set forth in Claim 9 of copending Application No. 17/395,537.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Re et al (EP 3 153 439), hereinafter “Re”, in view of Hatakeyama et al (U.S. Patent No. 4,715,553), hereinafter “Hatakeyama”.
With respect to Claim 1, Re, Figures 1-7, teaches an nstallation kit for a pneumatic linear ejector of the type attachable to an arm of a movable arm unwinder for reels; said kit comprising an ejector having a plurality of segments nested one in the other and slidable over each other, the first segment 12 and the second segment 44 having each a respective central seat for the passage and/or accommodation of a chuck configured to grasp a core of a reel, said seats being coaxial and defining a central axis; the first segment 12 being defined by an annular cylinder attachable to an unwinder and having a base adapted to face said unwinder; wherein said annular cylinder has an outer wall having an opening.
Re teaches all the elements of the kit except for further comprising 
However, Hatakeyama, Figures 1-8, teaches an adapter having an annular cavity adapted to be connected with a fluid source (See Figure 1) and to be positioned at the opening for introducing fluid into said annular cylinder.
It would have been obvious to one of ordinary skill in the art to provide Re with an adapter with a fluid source, as taught by Hatakeyama, for the purpose of manipulating a roll to be wound/unwound.
With respect to Claim 2, Re further teaches wherein said adapter comprises a pair of sealing rings 48,58 which are adapted to be associated with the outer wall of the annular cylinder.  
With respect to Claim 3, Re further teaches wherein said adapter has an outer cylindrical wall configured to be placed around the outer wall of the annular cylinder.  
With respect to Claim 4, Re further teaches an inner cylindrical wall adapted to be fixed to the annular cylinder and has at least one opening adapted to be placed at the opening of the annular cylinder.  
With respect to Claim 5, Hatakeyama further teaches wherein said adapter comprises at least one bearing adapted to be arranged between the outer cylindrical wall of the adapter and the outer wall of the annular cylinder or between the outer cylindrical wall and the inner cylindrical wall of the adapter.  
With respect to Claim 6, Re further teaches wherein said ejector comprises a closing portion 16 fixed to the first segment and closing the seat, said closing portion being configured to support said chuck.  
With respect to Claim 7, Re further teaches wherein said first segment 12 has an inner wall defining the seat, said closing portion 16 being connected to said inner wall.  
With respect to Claim 8, Re further teaches wherein the second segment 44 is defined by an annular piston 20 inserted in said annular cylinder, the second segment having a plurality of cylinders 22, the last segment being defined by a plurality of pistons each inserted in a respective cylinder of the second segment.  
With respect to Claim 9, Re further teaches wherein the cylinders 22 of the second segment 44 are angularly equally spaced with respect to said central axis.  
With respect to Claim 10, Hatakeyama further teaches an unwinder for reels comprising a pair of vertically arranged arms adapted to move away from and/or toward each other; a horizontally arranged shaft connected to an upper end of one of said arms; a chuck coaxially connected to said shaft; a kit according to claim 1, said chuck being fixed to the closing portion of said ejector, said adapter being placed on the outer wall of the annular cylinder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654